DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
In [0041], “Either way, sensor 104 may enable respirator monitoring system 100 to track…” should read “Either way, sensor 104 may enable respiratory monitoring system 100 to track…”.  
In [0107], “advice associate with at least one occurrence of a breathing event” should read “advice associated with at least one occurrence of a breathing event”. 
Appropriate correction is required.
Claim Objections
Claims 35, 41 and 45 objected to because of the following informalities:  
In Claim 35, “wherein the user interface to received user input” should read “wherein the user interface receives user input”. 
In Claim 41, “and causes the display to a display” should read “and causes the display to”.
In Claim 45, “advice based on the first breath state” should read “advice based on the first breathing state”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites receiving, by a computing device, a feature vector having a plurality of features, each respective feature associated with a respective respiratory related parameter. 
The limitation of receiving a feature vector having a plurality of features, each one associated with a respective respiratory related parameter, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a computing device,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a computing device” language, “receiving” in the context of this claim encompasses the user manually looking at data from a sensor or on a screen in the form of a feature vector matrix. Similarly, the limitation of receiving, from a sensor, at least one respiratory related parameter associated with a respective feature of the feature vector, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “by a computing device” language, “receiving” in the context of this claim encompasses the user manually looking at a sensor to receive a respiratory related parameter that’s associated with a feature in the feature vector matrix. Finally, the limitation of detecting, by the computing device, a first breathing state based on the at least one respiratory related parameter received from the sensor, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “by a computing” language, “detecting” in the context of this claim encompasses the user manually performing calculations on the data from the respiratory related parameter received from the sensor and determining a breathing state.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element (s) – 
The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to receive and process data amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 2 recites applying, to each of the at least one respiratory related parameters received from the sensor, a first weight assigned to the feature associated with the respective respiratory related parameter received from the sensor. As assigning a first weight to a respiratory related parameter can be performed in the mind, this claim recites an abstract idea. Furthermore, there are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim 3 recites detecting a second breathing state based on applying, to each of the at least one respiratory related parameters received from the sensor, a second weight. As applying a second weight to a respiratory parameter and detecting a second breathing state from it can be performed in the mind, this claim recites an abstract idea. Furthermore, there are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim 4 recites displaying, on a display communicatively coupled to the computing device, an indication that the first breathing state was detected; receiving, from a user interface, user input related to detecting of the first breathing state; and adjusting one or more of the first weights in view of the user input. Displaying or indicating that the first breathing state was detected can be done via the voice or pen and paper. Receiving user input can be performed in the mind using eyes or ears, and adjusting one or more weights in a matrix based off of user input can be performed in the mind. Therefore, this claim recites an abstract idea. Furthermore, there are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim 7 recites receiving, by the computing device, at least one second respiratory related parameter associated with a feature of the feature vector, wherein the at least one second respiratory related parameter includes information selected from at least one of environmental information, location information, and user input. As receiving a second respiratory related parameter that includes environmental, location, or user input information can be performed in the mind, this claim recites an abstract idea. Furthermore, there are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim 8 recites applying, to each of the at least one respiratory related parameters received from the sensor, a first weight assigned to the feature associated with the respective respiratory related parameter received from the sensor and applying, to each of the at least one second respiratory related parameters received, a first weight assigned to the feature associated with the respective second respiratory related parameter. As applying a first weight to first and second respiratory parameters can be performed in the mind, this claim recites an abstract idea. Furthermore, there are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim 9 recites wherein the environmental information comprises weather information and air quality information, and wherein the user input comprises respiratory related symptoms. As setting environmental information to be weather or air quality information, and setting user input to be respiratory related symptoms can be performed in the mind, this claim recites an abstract idea. Furthermore, there are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim 10 recites displaying, on a display communicatively coupled to the computing device, a trigger detected based, at least in part, on the at least one second respiratory related parameter. As displaying or indicating a trigger can be done with the mind and pen and paper or the voice, this claim recites an abstract idea. Furthermore, there are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim 11 recites receiving, by the computing device, user input related to detecting the trigger; and modifying the detecting of the trigger based on the user input. As receiving user input and modifying a trigger based on user input can be performed in the mind, this claim recites an abstract idea. Furthermore, there are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim 12 recites displaying, on a display communicatively coupled to the computing device, a trend determined based on one or more of the first and second breathing states and at least one second respiratory related parameter associated with a feature of the feature vector, wherein the at least one second respiratory related parameter includes information selected from at least one of environmental information, location information, and user input. As determining and displaying a trend based on breathing states and respiratory parameter information can be performed in the mind with pen and paper or voice, this claim recites an abstract idea. Furthermore, there are no elements that integrate the abstract 
Claim 13 recites receiving, by the computing device, user input related to the trend; and modifying the detecting of the trend based on the user input. As receiving, user input related to a trend and modifying the detecting of the trend based on the user input can be performed in the mind, this claim recites an abstract idea. Furthermore, there are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim 14 recites displaying, on a display communicatively coupled to the computing device, an indication that the first breathing state was detected; and displaying, on the display, advice determined by the computing device to be relevant to the first breathing state. As displaying or indicating the detection of a first breathing state and advice relevant to the breathing state can be done in the mind with pen and paper or voice, this claim recites an abstract idea. Furthermore, there are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim 15 recites receiving, by the computing device, user input related to the advice; and modifying the advice provided with the first breathing state based on the user input. As receiving input from a user and modifying advice related to a breathing state based on the user input can be performed in the mind, this claim recites an abstract idea. Furthermore, there are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim 32 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites wherein the sensor monitors at least one respiratory related parameter. 
The limitation of the sensor monitoring at least one respiratory related parameter, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a processor” language, monitoring at least one respiratory parameter in the context of this claim encompasses the user manually monitoring a respiratory parameter with their eyes or ears. Similarly, the limitations of the processor receiving a feature vector having a plurality of features and the processor receiving from the sensor the at least one respective respiratory related parameter, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “by a processor” language, “receiving” in the context of this claim encompasses the user manually receiving data from a matrix and sensor. Finally, the limitation of the processor determining a first breathing state based on the feature vector, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “by a processor” language, “determining” in the context of this claim encompasses the user manually performing calculations on the data in the feature vector in order to determine a first breathing state. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element (s) – using a processor to perform a method. The processor in each step is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of receiving and processing data) such that it amounts no more than mere instructions to apply the exception 
The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to receive and process data amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 33 recites wherein the processor applies, to each of the at least one respiratory related parameters received from the sensor, a first weight assigned to the feature associated with the respective respiratory related parameter received from the sensor. As applying a first weight to a respiratory related parameter can be performed in the mind, this claim recites an abstract idea. Furthermore, there are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim 34 recites wherein the processor determines a second breathing state based on applying, to each of the at least one respiratory related parameters received from the sensor, a second weight assigned to the feature associated with the respective respiratory related parameter received from the sensor. As applying a second weight to a respiratory related parameter and determining a second breathing state can be performed in the mind, this claim recites an abstract idea. Furthermore, there are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim 35 recites a display connected to the computing device, wherein the processor causes the display to display an indication of the first breathing state; and a user interface connected to the 
Claim 36 recites wherein the first breathing state is a hard breathing state. As assigning the first breathing state to be a hard breathing state can be performed in the mind, this claim recites an abstract idea. Furthermore, there are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim 37 recites wherein the at least one respiratory parameter comprises parameters associated with inhale activities and parameters associated with exhale activities. As setting the respiratory parameters to include parameters associated with inhale activities and exhale activities can be performed in the mind, this claim recites an abstract idea. Furthermore, there are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim 38 recites wherein the processor receives at least one second respiratory related parameter associated with a feature of the feature vector, wherein the at least one second respiratory related parameter includes information selected from at least one of environmental information, location information, and user input. As receiving a second respiratory related parameter, wherein the parameter includes environmental, location, or user input information can be performed in the mind, this claim recites an abstract idea. Furthermore, there are no elements that integrate the abstract idea into a practical 
Claim 39 recites wherein the processor applies, to each of the at least one respiratory related parameters received from the sensor, a first weight assigned to the feature associated with the respective respiratory related parameter received from the sensor and applies, to each of the at least one second respiratory related parameters received, a first weight assigned to the feature associated with the respective second respiratory related parameter, to determine the first breathing state. As applying a first weight to first and second respiratory parameters to determine a breathing state can be performed in the mind, this claim recites an abstract idea. Furthermore, there are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim 40 recites wherein the environmental information comprises weather information and air quality information, and wherein the user input comprises respiratory related symptoms. As defining environmental information to comprise weather information and air quality information and user input to comprise respiratory related symptoms can be performed in the mind, this claim recites an abstract idea. Furthermore, there are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim 41 recites wherein the processor determines, and causes the display to a display, a trigger based, at least in part, on the at least one second respiratory related parameter. As displaying or indicating a trigger can be performed with the mind, pen and paper, or the voice, this claim recites an abstract idea. Furthermore, there are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim 42 recites wherein the processor receives user input related to the trigger and modifies the trigger based on the user input. As receiving user input and modifying a trigger based on the user input can be performed in the mind, this claim recites an abstract idea. Furthermore, there are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim 43 recites wherein the processor determines, and causes the display to a display, a trend based, at least in part, on one or more of the first and second breathing states and at least one second respiratory related parameter associated with a feature of the feature vector, wherein the at least one second respiratory related parameter includes information selected from at least one of environmental information, location information, and user input. As determining and displaying a trend based on breathing states and respiratory parameter information can be performed with the mind, pen and paper, and voice, this claim recites an abstract idea. Furthermore, there are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim 44 recites wherein the processor receives user input related to the trend and modifies the trend based on the user input. As receiving user input and modifying a trend based on user input can be performed in the mind, this claim recites an abstract idea. Furthermore, there are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim 45 recites wherein the processor determines, and causes the display to display, advice based on the first breath state. As determining and displaying or indicating advice can be done in the mind or with pen and paper, this claim recites an abstract idea. Furthermore, there are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim 46 recites wherein the processor receives user input related to the advice and modifies the advice based on the user input. As receiving user input and modifying advice based on the user input can be performed in the mind, this claim recites an abstract idea. Furthermore, there are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7-10, 12, 32-34, 36-41, and 43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kakkar et al (U.S. Patent Application No. 2016/089089, hereinafter Kakkar).
Regarding Claim 1, Kakkar discloses
A method for respiratory monitoring, comprising: 
Receiving (“The data in each of these databases may…be supplied by the server”, [0072]; this implies the data from the server was received), by a computing device (Element 102, Fig. 3), a feature vector (“The databases stored can include…a digital biomarker database 314”, [0072]) having a plurality of features (“digital biomarkers that may be used to predict an asthmatic attack include…”, [0071]), each respective feature associated with a respective respiratory related parameter (“the number of times per week that the patient uses a rescue inhaler, the number of times the patient is awoken in a week because of asthmatic related symptoms, environmental temperature, and an indication of air pollutants.”, [0075]; each of these is associated with a respective respiratory parameter such as a breath event); 
 of the client 102”, [0098]), at least one respiratory related parameter (“The behavior data may include, but is not limited to…acoustic data of the user breathing,”, [0098]; “The sensor 204 can also include a breath sensor 214…”, [0071]; the EP application can also receive downstream information from the external sensor 204 as shown in Fig. 3) associated with a respective feature of the feature vector (“The disease guideline indicates what data collected by the client 102 is relevant to the predication of the disease exacerbation [which is based off of digital biomarkers]”, [0098]; “The DPS engine 212 can analyze breath measurements to determine an inspiration and expiration ratio….breath rate…and…detect at least one of a cough, a wheeze, an apnea condition, and a use of an inhaler”, [0068]; all of these are breath parameters which can be associated with the disclosed digital biomarkers); and 
detecting (“The predictive engine 316… may be designed…to make predictions about the exacerbation of a disease [such as asthma]…”, [0075]), by the computing device (“…of the application 120…”, [0075]), a first breathing state (“In some implementations…the biomarker may transition to a new state space or cluster”, [0100]; a new cluster, state, or threshold of an aggregate biomarker all indicate a new breathing state) based on the at least one respiratory related parameter received from the sensor (“The digital biomarker engine 20 can select digital biomarkers (or generate aggregate digital biomarkers) from…patient behavior data”, [0100]).  
Regarding Claim 2, Kakkar discloses the method of claim 1, wherein detecting the first breathing state comprises applying, to each of the at least one respiratory related parameters received from the sensor, a first weight (“The digital biomarker engine 320 may determine what data from the above sources is clinically relevant to the user's diseases or conditions, or determine what data improves the predictive outcome of the predictive engine, and provide the selected data to the predictive engine 316”, [0076]; under broadest reasonable interpretation this is assigning Boolean 1-0/TRUE-FASLE weight to different parameters) assigned to the feature associated with the respective respiratory related parameter received from the sensor.  
Regarding Claim 3, Kakkar discloses the method of claim 2, further comprising detecting, by the computing device, a second breathing state (“In some implementations…the biomarker may transition to a new state space or cluster”, [0100]; as more than one disease can be detected, a breathing state indicative of a different disease other than the first breathing state could be detected) based on applying, to each of the at least one respiratory related parameters received from the sensor, a second weight (“The digital biomarker engine 320 may determine what data from the above sources is clinically relevant to the user's diseases or conditions, or determine what data improves the predictive outcome of the predictive engine, and provide the selected data to the predictive engine 316”, [0076]; for a second disease a second weight would be assigned) assigned to the feature associated with the respective respiratory related parameter received from the sensor.
Regarding Claim 7, Kakkar discloses the method of claim 1, further comprising receiving, by the computing device (Element 102, Fig. 3), at least one second respiratory related parameter associated with a feature of the feature vector (“In conjunction with the GPS data, the EP application 120 may retrieve information about the user's environment through third party websites”, [0081]), wherein the at least one second respiratory related parameter includes information selected from at least one of environmental information (“For example, the EP application 120 may access a weather website to determine the temperature and pollen count in the area of the user…”, [0081]), location information (“The GPS sensor can be used to gather and compare location information…”, [0081]), and user input (“For example, the EP application 120 may request the user 202 take a self-assessment at predetermined or random intervals”, [0079]). 
Regarding Claim 8, Kakkar discloses the method of claim 7, wherein detecting the first breathing state comprises applying, to each of the at least one respiratory related parameters received from the sensor, a first weight assigned to the feature associated with the respective respiratory related parameter (“The digital biomarker engine 320 may determine what data from the above sources is clinically relevant to the user's diseases or conditions, or determine what data improves the predictive outcome of the predictive engine, and provide the selected data to the predictive engine 316”, [0076]; 
Regarding Claim 9, Kakkar discloses the method of claim 7, wherein the environmental information comprises weather information (“For example, the EP application 120 may access a weather website to determine the…temperature”, [0081]) and air quality information (“For example, the EP application 120 may access a weather website to determine the …pollen count”, [0081]), and wherein the user input comprises respiratory related symptoms (“The self-assessments can be disease specific and can include, but is not limited to, the Asthma Control Test (ACT) questionnaire”, [0079]). 
Regarding Claim 10, Kakkar discloses the method of claim 7, further comprising displaying, on a display communicatively coupled to the computing device (“The notification may include a push notification or a popup notification to the client 102”, [0101]), a trigger detected based, at least in part, on the at least one second respiratory related parameter (Step 612, Fig. 6; the notification is based off of digital biomarkers which are based, in part, off of respiratory parameters such as temperature and pollen count). 
Regarding Claim 12, Kakkar discloses the method of claim 3, further comprising displaying, on a display communicatively coupled to the computing device (“The reporting module 318 may also generate reports that provide an overview of the user's health and disease state”, [0089]; this module is capable of generating pop-up notifications, [0089]), a trend determined based on one or more of the first and second breathing states (“the report may include the user's health trends over the past several weeks or months…”, [0089]; these health trends can be based off of biomarkers that do not cross a certain 
Regarding Claim 32, Kakkar discloses
A system for respiratory monitoring, comprising: 
a sensor (Element 204, Fig. 3), wherein the sensor monitors at least one respiratory related parameter (“The sensor 204 can also include a breath sensor 214…”, [0071]); and 
a computing device (Element 102, Fig. 2) connected to the sensor, 
wherein the computing device includes a processor (Element 102 can be a smart phone, tablet, laptop, wearable electronic, or other computational device, [0073], all of which have processors), 
wherein the processor receives a feature vector (“The databases stored can include…a digital biomarker database 314”, [0072]) having a plurality of features (“digital biomarkers that may be used to predict an asthmatic attack include…”, [0071]), each respective feature associated with a respective respiratory related parameter (“the number of times per week that the patient uses a rescue inhaler, the number of times the patient is awoken in a week because of asthmatic related symptoms, environmental temperature, and an indication of air pollutants”, [0075]; each of these is associated with a respective respiratory parameter such as a breath event), 
wherein the processor receives from the sensor the at least one respective respiratory related parameter (“The behavior data may include, but is not limited to…acoustic data of the user breathing,”, 
wherein the processor determines (“When the predictive engine 316 determines that a threshold crossing has occurred”, [0100]) a first breathing state (“In some implementations…the biomarker may transition to a new state space or cluster”, [0100]; a new cluster, state, or threshold of an aggregate biomarker all indicate a new breathing state) based on the feature vector. 
Regarding Claim 33, Kakkar discloses the system of claim 32, wherein the processor applies, to each of the at least one respiratory related parameters received from the sensor, a first weight assigned to the feature (“The digital biomarker engine 320 may determine what data from the above sources is clinically relevant to the user's diseases or conditions, or determine what data improves the predictive outcome of the predictive engine, and provide the selected data to the predictive engine 316”, [0076]; under broadest reasonable interpretation this is assigning Boolean weight 1-0/TRUE-FASLE weight to different parameters) associated with the respective respiratory related parameter received from the sensor.
Regarding Claim 34, Kakkar discloses the system of claim 33, wherein the processor determines a second breathing state (“In some implementations…the biomarker may transition to a new state space or cluster”, [0100]; as more than one disease can be detected, a breathing state indicative of a different disease other than the first breathing state could be detected) based on applying, to each of the at least one respiratory related parameters received from the sensor, a second weight (“The digital biomarker engine 320 may determine what data from the above sources is clinically relevant to the user's diseases or conditions, or determine what data improves the predictive outcome of the predictive engine, and provide the selected data to the predictive engine 316”, [0076]; for a second disease a second weight would be assigned) assigned to the feature associated with the respective respiratory related parameter received from the sensor.
Regarding Claim 36, Kakkar discloses the system of claim 32, wherein the first breathing state is a hard breathing state (“The EP application 120 may classify the recorded breath sounds as soft, mild, 
Regarding Claim 37, Kakkar discloses the system of claim 32, wherein the at least one respiratory parameter comprises parameters associated with inhale activities (“The DPS engine 212 can analyze breath measurements to determine an inspiration and expiration ratio”, [0068]; this is a parameter associated with inhale activities) and parameters associated with exhale activities (“The DPS engine 212 can analyze breath measurements to determine an inspiration and expiration ratio”, [0068]; this is a parameter associated with exhale activities).
Regarding Claim 38, Kakkar discloses the system of claim 32, wherein the processor receives at least one second respiratory related parameter associated with a feature of the feature vector (“In conjunction with the GPS data, the EP application 120 may retrieve information about the user's environment through third party websites”, [0081]), wherein the at least one second respiratory related parameter includes information selected from at least one of environmental information (“For example, the EP application 120 may access a weather website to determine the temperature and pollen count in the area of the user…”, [0081]), location information (“The GPS sensor can be used to gather and compare location information…”, [0081]), and user input (“For example, the EP application 120 may request the user 202 take a self-assessment at predetermined or random intervals”, [0079]).
Regarding Claim 39, Kakkar discloses the system of claim 38, wherein the processor applies, to each of the at least one respiratory related parameters received from the sensor, a first weight assigned to the feature associated with the respective respiratory related parameter (“The digital biomarker engine 320 may determine what data from the above sources is clinically relevant to the user's diseases or conditions, or determine what data improves the predictive outcome of the predictive engine, and provide the selected data to the predictive engine 316”, [0076]; under broadest reasonable interpretation this is assigning Boolean 1-0/TRUE-FASLE weight to different parameters) received from the sensor and applies, to each of the at least one second respiratory related parameters received, a first weight assigned 
Regarding Claim 40, Kakkar discloses the system of claim 38, wherein the environmental information comprises weather information (“For example, the EP application 120 may access a weather website to determine the …temperature”, [0081]) and air quality information (“For example, the EP application 120 may access a weather website to determine the …pollen count”, [0081]), and wherein the user input comprises respiratory related symptoms (“The self-assessments can be disease specific and can include, but is not limited to, the Asthma Control Test (ACT) questionnaire”, [0079]). 
Regarding Claim 41, Kakkar discloses the system of claim 38, wherein the processor determines, and causes the display to display (“The notification may include a push notification or a popup notification to the client 102”, [0101]; this notification is caused by the processor in client 102), a trigger based, at least in part, on the at least one second respiratory related parameter (Step 612, Fig. 6; the notification is based off of digital biomarkers which are based, in part, off of respiratory parameters such as temperature and pollen count).
Regarding Claim 43, Kakkar discloses the system of claim 34, wherein the processor determines, and causes the display to a display (“The reporting module 318 may also generate reports that provide an overview of the user's health and disease state”, [0089]; this module is capable of generating pop-up notifications, [0089]), a trend based, at least in part, on one or more of the first and second breathing states (“the report may include the user's health trends over the past several weeks or months…”, [0089]; these health trends can be based off of biomarkers that do not cross a certain .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 11, 13, 35, 42, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Olsen et al (U.S. Patent Application No. 2012/0209084, hereinafter Olsen).
Regarding Claim 4, Kakkar discloses the method of claim 2, wherein the method further comprises: displaying, on a display communicatively coupled to the computing device (“The notification  can be configured to receive user input”, [0095]), user input related to detecting of the first breathing state; and adjusting one or more of the first weights in view of the user input (“Feedback data regarding respiratory events can be collected and analyzed for subsequent adjustment of respiratory rate calculation algorithms or respiratory event detection algorithms.”, [0097]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kakkar, with the feedback of Olsen, because such feedback can be useful to refine algorithms to detect a respiratory event, as taught by Olsen ([0097]).  
Regarding Claim 11, Kakkar teaches the method of claim 10. Kakkar discloses the claimed invention except for expressly disclosing the method further comprising: receiving, by a computing device, user input related to detecting the trigger; and modifying the detecting of the trigger based on the user input. However, Olsen teaches the method further comprising: receiving, by the computing device ("Moreover, any of the displays described herein… can be configured to receive user input”, [0095]), user input related to detecting the trigger (“Feedback data regarding respiratory events can be collected and analyzed…”, [0097]); and modifying the detecting of the trigger based on the user input (“…for subsequent adjustment of respiratory rate calculation algorithms or respiratory event detection algorithms.”, [0097]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kakkar, with the feedback of Olsen, because such feedback can be useful to refine algorithms to detect a respiratory event, as taught by Olsen ([0097]).  
Regarding Claim 13, Kakkar discloses the method of claim 12 and detecting of a trend (“the report may include the user's health trends over the past several weeks or months…”, [0089]; these health trends can be based off of biomarkers that don’t cross a certain threshold, but can also be based on biomarkers that cross a mild threshold, [0089]). Kakkar discloses the claimed invention except for expressly disclosing the method further comprising: receiving, by the computing device, user input related to the trend; and modifying the detecting of the trend based on the user input. However, Olsen teaches receiving user input related to a detection result of a respiratory event detecting algorithm (“Feedback data regarding respiratory events can be collected and analyzed…”, [0097]) and modifying the detecting based on the user input (“…for subsequent adjustment of respiratory rate calculation algorithms or respiratory event detection algorithms.”, [0097]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kakkar, with the feedback of Olsen, to modify the trend based off of user input, because such feedback can be useful to refine algorithms to detect a respiratory event, as taught by Olsen ([0097]). Such a refining of algorithms would also be useful for detecting trends. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. 
Regarding Claim 35, Kakkar discloses the system of claim 33, further comprising: a display connected to the computing device (“The notification may include a push notification or a popup notification to the client 102”, [0101]), wherein the processor causes the display to display an indication of the first breathing state (Step 612, Fig. 6); and a user interface connected to the computing device (“a graphical user interface (GUI) of the EP application 120”, [0079]). Kakkar discloses the claimed invention except for expressly disclosing wherein the user interface receives user input related to the first breathing state, wherein the processor adjusts one or more of the first weights based on the user input. However, Olsen teaches wherein the user interface receives user input related to the first breathing state interface ("Moreover, any of the displays described herein… can be configured to receive user input”, 
Regarding Claim 42, Kakkar discloses the system of claim 41. Kakkar discloses the claimed invention except for expressly disclosing wherein the processor receives user input related to the trigger and modifies the trigger based on the user input. However, Olsen teaches wherein the processor receives user input related to the trigger (“Feedback data regarding respiratory events can be collected and analyzed…”, [0097]) and modifies the trigger based on the user input (“…for subsequent adjustment of respiratory rate calculation algorithms or respiratory event detection algorithms.”, [0097]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kakkar, with the feedback of Olsen, because such feedback can be useful to refine algorithms to detect a respiratory event, as taught by Olsen ([0097]).  
Regarding Claim 44, Kakkar teaches the system of claim 43. Kakkar discloses the claimed invention except for expressly disclosing wherein the processor receives user input related to the trend and modifies the trend based on the user input. However, Olsen teaches wherein the processor receives user input related to a detection result of a respiratory event detecting algorithm (“Feedback data regarding respiratory events can be collected and analyzed…”, [0097]) and modifying the detecting based on the user input (“…for subsequent adjustment of respiratory rate calculation algorithms or respiratory event detection algorithms.”, [0097]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kakkar, with the feedback of Olsen, to modify the trend based off of user input, because such feedback can be useful to refine algorithms to detect a respiratory event, as taught by Olsen ([0097]). Such a refining of algorithms would . 
Claims 14 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Bubis et al (U.S. Patent Application No. 2016/0228037, hereinafter Bubis)
Regarding Claim 14, Kakkar discloses the method of claim 1, wherein the method further comprises: displaying, on a display communicatively coupled to the computing device (“The notification may include a push notification or a popup notification to the client 102”, [0101]), an indication that the first breathing state was detected (Step 612, Fig. 6). Kakkar discloses the claimed invention except for expressly disclosing displaying, on the display, advice determined by the computing device to be relevant to the first breathing state. However, Bubis teaches displaying, on the display (“the computing device may further include a display configured to display…”, [0028]), advice determined by the computing device to be relevant to the first breathing state (Step 475, Fig. 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kakkar, with the advice of Bubis, because this can facilitate identification of a preferred and/or personalized therapy, as taught by Bubis ([0007]).
Regarding Claim 45, Kakkar teaches the system of claim 32. Kakkar discloses the claimed invention except for expressly disclosing wherein the processor determines, and causes the display to display, advice based on the first breath state. However, Bubis teaches wherein the processor determines, and causes the display to display (“the computing device may further include a display configured to display…”, [0028]), advice based on the first breath state (Step 475, Fig. 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kakkar, with the advice of Bubis, because this can facilitate identification of a preferred and/or personalized therapy, as taught by Bubis ([0007]).
Claims 15 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Kakkar in view of Olsen and Bubis.
Regarding Claim 15, modified Kakkar discloses the method of Claim 14, and displaying advice determined by the computing device to be relevant to the first breathing state. Modified Kakkar discloses the claimed invention except for expressly disclosing the method further comprising: receiving, by the computing device, user input related to the advice; and modifying the advice provided with the first breathing state based on the user input. However, Olsen teaches receiving, by a computing device, user input related to a detection result of a respiratory event detecting algorithm (“Feedback data regarding respiratory events can be collected and analyzed…”, [0097]) and modifying the detecting based on the user input (“…for subsequent adjustment of respiratory rate calculation algorithms or respiratory event detection algorithms.”, [0097]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Kakkar, with the feedback of Olsen, to receive, by the computing device, user input related to the advice; and modify the advice provided with the first breathing state based on the user input, because this can facilitate identification of a preferred and/or personalized therapy, as taught by Bubis ([0007]). Receiving user input and modifying said advice based off of user input further facilitates identification of a preferred or personalized therapy. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. 
Regarding Claim 46, modified Kakkar discloses the system of claim 45, and advice based on the first breath state. Modified Kakkar discloses the claimed invention except for expressly disclosing wherein the processor receives user input related to the advice and modifies the advice based on the user input. However, Olsen teaches wherein the processor receives user input related to a detection result of a respiratory event detecting algorithm (“Feedback data regarding respiratory events can be collected and analyzed…”, [0097]) and modifies the advice based on the user input (“…for subsequent adjustment of respiratory rate calculation algorithms or respiratory event detection algorithms.”, [0097]). It would have . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See Ferber et al (U.S. Patent Application No. 2017/0156593), which discloses a system for respiratory rate measurement which utilizes a feature vector database.
See Pritchard et al (U.S. Patent Application No. 2019/0313919), which discloses a system for monitoring asthma that takes weather and air quality into account.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN EPHRAIM COOPER whose telephone number is (571)272-2860.  The examiner can normally be reached on Monday-Friday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/JONATHAN E. COOPER/Examiner, Art Unit 3791      

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791